Citation Nr: 0800128	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05 33-946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis 
due to asbestos and/or other toxic chemical exposures.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
October 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision rendered by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veteran Affairs (VA).  

The issue of entitlement to service connection for a 
pulmonary fibrosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus and bilateral hearing loss disability are 
attributable to service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007). 

2.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claims for service connection 
for tinnitus and bilateral hearing loss.  Therefore, no 
further development is required to comply with the notice or 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007)], or the 
regulations implementing it.

Factual Background

The veteran served on active duty from January 1960 to 
October 1962 as a ground communication equipment repairman.  
The veteran's service medical records did not reveal any 
complaints, findings or diagnoses of ear problems.  At 
separation in October 1962, the veteran's ears were reported 
normal.  The separation examination reported the ears to be 
normal with auditory acuity of 15/15 in each ear.  However, 
it was noted at separation that the veteran had an ear 
infection in childhood.  During this examination, the veteran 
reported that he was "good" health. 

In January 1998, the veteran reported to private physician,  
Dr. Randall Wenokur, that he had increasing tinnitus and 
hearing loss over the last ten years.  The veteran also 
complained of occasional discharge and itching in the ears, 
and nasal congestion.  The audiological examination showed 
that the veteran had normal hearing through 2000 Hz sloping 
to a moderate to severe high frequency sensorineural hearing 
loss.  

In an April 2004 VA compensation and pension examination, the 
veteran reported hearing loss and tinnitus.  The veteran 
reported the his hearing loss and tinnitus was caused by 
noise exposure during service.  He reported that he was not 
aware of his hearing loss at separation from service, but 
only became aware of his hearing loss and tinnitus in 1998 
when he consulted an Ear, Nose and Throat (ENT) physician.  
The veteran reported that he spent his first two years of 
service as an electronic technician in airport shops.  He 
attributed his hearing loss and tinnitus to the seven months 
he was assigned to monitor a "low frequency" radio beacon 
sound.  He reported the transmission was by speaker the 
majority of the time.  Although he reported working for 
telephone companies for 28 years after service and the 
California water district nine years after service, he denied 
that either job was especially noisy.  He also denied 
recreational noise exposure or the recreational use of guns. 

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
30
70
LEFT
15
20
10
30
70

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The veteran's hearing was considered 
within normal limits bilaterally in the low, mid and mid-high 
frequencies, with profound bilateral high frequency 
sensorineural hearing loss.  The examiner opined that, if the 
"low frequency radio beacon" noise level to which the 
veteran was exposed during service exceeded the damage risk 
criterion for constant exposure, more likely than not his 
current hearing loss and tinnitus complaints are service 
related.  The examiner further noted that audiogram pattern 
probably reflects combined effects of noise exposure and 
presbycusis.  

In a July 2004 statement by the veteran, he claimed that, 
while in service, he was required to monitor radios "7/24" 
and that he had speakers under his bunk, in the mess hall and 
in the radio room.  He claimed it was a low frequency 
transmitter and that the tones were Morse code and repeated 
"M-S" three times, then a ten second 1000 cycle tone.  He 
further claimed that he was exposed to aircraft "after-
burners" noise daily.  

        Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  
Certain chronic diseases, such as an organic disease of the 
nervous system, may be service connected if manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, supra at 470.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

        Analysis 

The veteran has claimed that his tinnitus and bilateral 
hearing loss disabilities are attributable to service.  The 
veteran attributes his hearing loss and tinnitus to the seven 
months he was assigned to monitor a "low frequency" radio 
beacon sound, 24 hours a day.  Having reviewed the evidence 
pertaining to the veteran's claim, the Board has concluded 
that service connection for hearing loss and tinnitus is 
warranted.  

The veteran has shown an assessment of tinnitus by a 
competent medical specialist and established a current 
hearing loss disability in accordance with VA regulation.  
See 38 C.F.R. § 3.385 (mandating that impaired hearing will 
be considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  The January 1998  ENT examination noted an 
assessment of bilateral high frequency sensorineural hearing 
loss and tinnitus.  The April 2004 VA audiological evaluation 
report notes an assessment of bilateral high frequency 
sensorineural hearing loss.  The evaluation shows the 
veteran's auditory thresholds at 4000 are greater than 40 
decibels.  

The Board, having resolved doubt in the veteran's favor, 
finds that the noise level to which the veteran was exposed 
to during service caused his tinnitus and bilateral hearing 
loss.  In the April 2004 compensation and pension 
examination, the VA examiner opined that, if the "low 
frequency radio beacon" noise level to which the veteran was 
exposed to during service exceeded the damage risk criterion 
for constant exposure, more likely than not his current 
hearing loss and tinnitus complaints are service related.  It 
was also noted in the January 1998 ENT examination that the 
veteran's tinnitus was most likely related to noise exposure 
and high frequency hearing loss.  The Board accepts that 
noise exposure is consistent with the nature and 
circumstances of the veteran's service occupation as a ground 
communication equipment repairman.  The Board also finds it 
has all the information that it is going to receive regarding 
the severity of the veteran's in-service noise exposure.  In 
light of the above, service connection for hearing loss and 
tinnitus is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss 
is granted.  





REMAND

The Board is of the opinion that further development is 
required before the Board decides the issue of entitlement to 
service connection for pulmonary fibrosis due to asbestos 
and/or other toxic chemical exposures.  The Board notes that 
a VA examination in connection with this claim was conducted 
in April 2004.  It was noted in this examination that the 
veteran was diagnosed with pulmonary fibrosis approximately 
15 years ago and that he currently had mild pulmonary 
fibrosis.  Although the VA examiner diagnosed the veteran 
with mild pulmonary fibrosis, the examiner failed comment on 
whether the veteran's condition was service related.  

Given the veteran's service occupation as an equipment 
repairman and his post service occupation installing 
telephones, the etiology of the veteran's pulmonary fibrosis 
condition remains uncertain and medical opinion regarding 
this matter is necessary to decide this issue.  The VCAA 
specifically provides that VA's statutory duty to assist a 
claimant with his claims includes, when necessary to decide 
his case, providing a medical examination or obtaining a 
clarifying medical opinion.  See 38 U.S.C.A. § 5103A (d) 
(West 2002).  See also Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

With respect to the notification requirements of the VCAA, 
the Board observes that the appellant has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  On remand, the RO should provide him with a 
VCAA compliant notice letter.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess, supra. 

2.  The RO should schedule the veteran for 
a VA examination to determine whether his 
pulmonary fibrosis was caused by asbestos 
and/or other toxic chemical exposure 
during service.  Upon examination and 
review of the entire claims folder, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's pulmonary 
fibrosis condition was caused by exposure 
to asbestos and/or other toxic chemical 
exposure in service. 

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  

No action is required of the appellant until he receives 
further notice.  The purpose of this REMAND is to further 
develop the record and to accord the veteran due process of 
law.  By this remand, the Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


